DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht (US 7,360,679B2) in view of Murata et al. (US 2014/0224773A1) (hereafter Murata).
With respect to claim 1, Azdasht teaches a method of interconnecting multiple components of an electrical assembly with a solder joint (figures; and column 4, line 12-column 5, line 15), comprising the steps of: positioning a first component adjacent (22) to and at an angle relative to a second component (23) to provide a connection area between the first and second components (figures; and column 4, line 12-column 5, line 15); dispensing a solder sphere (27) to a capillary tube (25) comprising tapered walls (figures; and column 4, line 12-
With respect to claim 1, Azdasht does not teach explicitly teach measuring time after the semi-molten solder material has exited the exit orifice of the capillary tube until a predetermined time period has elapsed.  However, it is the examiner’s position that it would have been obvious to measure the (cooling) time after partial melting in order repeatedly and predictably provide the desired thermal energy at the desired time in the subsequent laser pulse(s) for completely melting the solder material.    
In addition, Azdasht does not teach applying a first laser pulse to the solder sphere after the predetermined pressure has been reached.  However, Murata teaches applying a first laser pulse to the solder sphere after the predetermined pressure (compressed gas) has been reached (figure 3; and paragraphs 5-7).

With respect to claim 3, Azdasht teaches wherein the first component is positioned at an angle relative to the second component (figures).
With respect to claim 4, Azdasht teaches wherein the first component comprises a first surface, a second surface, and an aperture extending from the first surface to the second surface of the first component, wherein the second component comprises a first surface and a second surface, wherein the step of positioning the first component adjacent to the second component comprises positioning the first surface of the second component adjacent to the second surface of the first component, and wherein the step of dispensing the solder sphere further comprises the exit orifice of the capillary tube being positioned above the aperture of the first component (figures 1-6). 
With respect to claim 6, Azdasht teaches wherein the first and second laser pulses are provided by one of coaxial and non-coaxial lasers (figures 1-6; and column 4, lines 35-39; and column 4, line 60-column 5, line 3).  The laser pulses of Azdasht intrinsically come from either a coaxial or non-coaxial laser source as those are the only two options.
With respect to claim 8, Azdasht teaches wherein the capillary tube comprises a central opening surrounded by tapered side walls (figures 1-6). 
With respect to claim 9, Azdasht teaches wherein the step of applying a first laser pulse to the solder sphere comprises applying sufficient energy to change the solder sphere from a solid state to a semi-molten state (figures 1-6; and column 4, lines 35-39). 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht and Murata as applied to claim 1 above, and further in view of Azdasht (US 2016/0279725A1) (hereafter Azdasht ‘725).

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the varying intensity of Azdasht ‘725 in the collective process of Azdasht and Murata in order to achieve the desired wetting and form a strong bond.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht and Murata as applied to claim 1 above, and further in view of Ho et al. (US 2007/0075056A1) (hereafter Ho).
With respect to claim 5, Azdasht and Murata do not teach wherein the electrical assembly comprises a head-gimbal assembly, wherein the first component comprises a slider, and wherein the second component comprises a trace gimbal assembly. However, Ho teaches wherein the electrical assembly comprises a head-gimbal assembly, wherein the first component comprises a slider, and wherein the second component comprises a trace gimbal assembly (figures; and paragraphs 4, 16, 60, and 66).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the collective process of Azdasht and Murata to form the gimbal-head assembly of Ho in order to achieve the desired wetting and form a strong bond at the bonding site of Azdasht.



Terminal Disclaimer
The terminal disclaimer filed on 11/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,556,284 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.
The applicant argues that pressure is applied in Azdasht after the laser energy is applied and not prior to the application of a first laser pulse as in the present claim 1.  
The examiner agrees; however, Murata teaches applying pressure before applying the first laser pulse.  Clearly it is obvious to the artisan to utilize compressed gas to move a solder ball to the desired location.
The applicant also argues that Azdasht does not teach or suggest waiting for a measured time period to elapse after semi-molten solder material has exited the exit orifice before applying a second laser pulse to reflow the solder material, as in the present claim 1. 
The examiner also agrees that Azdasht does not explicitly teach measuring the time; however, as mentioned above it is the examiner’s position that it would have been obvious to measure the (cooling) time after partial melting in order repeatedly and predictably provide the desired thermal energy at the desired time in the subsequent laser pulse(s) for completely melting the solder material.  If the time is not measured and too much time elapses the solder material may overcool, and thus require an additional amount of thermal energy to fully melt the deposit.  On the other hand, if the time is not measured and too little time elapses before the subsequent laser pulse(s), there may be too much thermal input for the assembly.  Accordingly, the claimed measurement of time is obvious to the artisan.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KILEY S STONER/Primary Examiner, Art Unit 1735